DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 5-6, 16-17 is/are cancelled.
Applicant’s amendments have overcome prior Claim objections and rejections based on 35 U.SC. 112.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment regarding Claims was given in a telephone interview with Donald J. O’Brien (Registration No. 59,016) on 9/17/2021.

Claims - - Please amend claims 1, 12 and 21 as follows:

1.	(Currently Amended) A system for implementing enhanced anomaly detection and notification in smart home environment through profiled context comprising: 
a context analysis entity tangibly embodied in a non-transitory machine readable medium used to implement enhanced anomaly detection and notification, 
said context analysis entity, gathering data feeds from smart home devices; 
said context analysis entity, identifying changes in the data feeds to trigger analysis by: 
detecting 
in response to detecting changes in visual frames, identifying changes and associated objects; 
in response to not detecting changes in visual frames, detecting 
identifying audio changes and corresponding with visuals when changes in audio are detected; 
identifying changes and associated objects based on the identifying audio changes and corresponding with visuals; and
checking for an applicable associated profile based on the identified changes and associated objects; 
said context analysis entity, comparing the identified changes within context to an applicable stored profile; and 
said context analysis entity, using the comparisons for automatically taking an appropriate action including performing a notification.

12. (Currently Amended) A computer-implemented method for implementing enhanced anomaly detection and notification in smart home environment through profiled context comprising: 
providing a context analysis entity, said context analysis entity tangibly embodied in a non-transitory machine readable medium used to implement enhanced anomaly detection and notification, said context analysis entity: 

identifying changes in the data feeds to trigger analysis by: 
detecting 
in response to detecting changes in visual frames, identifying changes and associated objects; 
in response to not detecting changes in visual frames, detecting 
identifying audio changes and corresponding with visuals when changes in audio are detected; 
identifying changes and associated objects based on the identifying audio changes and corresponding with visuals; and 
checking for an applicable associated profile based on the identified changes and associated objects; 
using predefined profiles to generate a contextual comparison for differences identified; and 
using the comparison for automatically taking an appropriate action including performing a notification.

21. (Currently Amended) A computer program product comprising one or more non-transitory computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising:

identifying changes in the data feeds to trigger analysis by: 
detecting 
in response to detecting changes in visual frames, identifying changes and associated objects; 
in response to not detecting changes in visual frames, detecting 
identifying audio changes and corresponding with visuals when changes in audio are detected; 
identifying changes and associated objects based on the identifying audio changes and corresponding with visuals; and 
checking for an applicable associated profile based on the identified changes and associated objects; 
comparing the identified changes within context to an applicable stored profile; and 
using the comparisons for automatically taking an appropriate action including performing a notification.





Allowable Subject Matter
Claim(s) 1-4, 7-15 and 18-24 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 

While Klimanis (U.S. Pub. No. 2016/0314782) discloses customizing speech-recognition in a smart-home environment by gathering data feeds from smart home devices, identifying changes in the feeds which triggers analysis, analyzing by comparing to stored profiles and automatically taking actions,

and while Almurayh (U.S. Pat. No. 9,712,549) discloses detecting home anomalies by receiving statuses of appliances, determining patterns of use for the appliances, and determining that anomalous events have occurred based on deviation from baseline status, 

none of these references taken either alone or in combination with the prior art of record disclose, in combination with the remaining elements and features of the claimed invention, anomaly detection and notification through profiled context including:

Independent Claim 1, 
said context analysis entity, identifying changes in the data feeds to trigger analysis by: 
detecting changes in visual frames; 
in response to detecting changes in visual frames, identifying changes and associated objects; 
in response to not detecting changes in visual frames, detecting changes in audio; 

identifying changes and associated objects based on the identifying audio changes and corresponding with visuals; and
checking for an applicable associated profile based on the identified changes and associated objects; 
said context analysis entity, comparing the identified changes within context to an applicable stored profile; and 
said context analysis entity, using the comparisons for automatically taking an appropriate action including performing a notification.

Independent Claim 12, 
identifying changes in the data feeds to trigger analysis by: 
detecting changes in visual frames; 
in response to detecting changes in visual frames, identifying changes and associated objects; 
in response to not detecting changes in visual frames, detecting changes in audio; 
identifying audio changes and corresponding with visuals when changes in audio are detected; 
identifying changes and associated objects based on the identifying audio changes and corresponding with visuals; and 
checking for an applicable associated profile based on the identified changes and associated objects; 

using the comparison for automatically taking an appropriate action including performing a notification.

Independent Claim 21, 
identifying changes in the data feeds to trigger analysis by: 
detecting changes in visual frames; 
in response to detecting changes in visual frames, identifying changes and associated objects; 
in response to not detecting changes in visual frames, detecting changes in audio; 
identifying audio changes and corresponding with visuals when changes in audio are detected; 
identifying changes and associated objects based on the identifying audio changes and corresponding with visuals; and 
checking for an applicable associated profile based on the identified changes and associated objects; 
comparing the identified changes within context to an applicable stored profile; and 
using the comparisons for automatically taking an appropriate action including performing a notification.

It is for these reasons that the applicant’s invention defines over the prior art of record.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119